DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 2-9 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-2 and 4-10 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (Shapira – US 2011/0084829 A1) in view of Pollin (Pollin – US 2006/0074497 A1), Ho (Ho – US 2019/0115628 A1), and Rosenblatt et al. (Rosenblatt – US 2009/0168088 A1).

As to claim 2, Shapira discloses an electronic device, comprising:
at least one processor (Shapira: [0011], [0028]-[0029], and FIG. 3: PIC 50 controls the operation of signaling device 40, and determines the frequency of the on/off switching of LEDs 42 and 44. According to one embodiment PIC 50 includes a plurality of preset programs of on/off switching frequencies of the LEDs, such as the set of blinks of white LED 42 followed by a set of blinks by the yellow LED 44. In addition, PIC ;
a timing component (Shapira: [0011], [0028]-[0029], and FIG. 3: PIC 50 may further include a timer for determining the day and/or the time of the day and/or duration of operation of signaling device 40):
an input component (Shapira: [0008], [0025]-[0026], [0028]-[0029], and FIG. 1 the push-button switch 26: The mezuzah case further includes a push-button switch which is adapted for actuating the signaling device) to electrically communicate with the at least one processor (Shapira: [0028]-[0029] and FIG. 3: In order for signaling device 40 to distinguish between actuation presetting by push-button switch 48, PIC 50 may be adapted to recognize, for example the duration of a press or of a sequence of presses of push-button switch 48. It will be appreciated that push-button switch 48 may include a plurality of push-button switches or a keyboard),
a first power source (Shapira: FIG. 3 the power source 46) to provide first electric power to first components of the electronic device (Shapira: Abstract, [0015], [0023], [0028], [0032]-[0033] and FIG. 3-4: Power source 46 is further coupled to a push-button switch 48 which may be utilized to actuate and preset signaling device 40. In addition, power source 46 is coupled to a peripheral interface controller (hereinafter PIC) 50, which electrically controls the on/off switching of white LED 42 and Yellow LED 44. Preferably, PIC 50 controls the operation of signaling device 40, and determines the frequency of the on/off switching of LEDs 42 and 44), the first components to receive the first electric power exclusively from the first power source (Shapira: Abstract, [0015], [0023], [0025], [0028], [0032]-[0033] and FIG. 3-4: Power source 46 is further coupled to a push-button switch 48 which may be utilized to actuate and preset signaling device 40. In addition, power source 46 is coupled to a peripheral interface controller (hereinafter PIC) 50, which electrically controls the on/off switching of white LED 42 and Yellow LED 44. Preferably, PIC 50 controls the operation of signaling device 40, and determines the frequency of the on/off switching of LEDs 42 and 44);
an audio presentation component to electrically communicate with the at least one processor (Shapira: Abstract, [0010], [0023], [0028]-[0031], and FIG. 1: the signaling device may include an audio source adapted to generate an audio signal in addition to, or instead of, a visual signal. The audio signal can be a short tune, a ring, or a short announcement such as "God bless you", "good day" etc. It will be appreciated that the volume of the audio signal may be determined in accordance with the background noise, so as to allow one who walks by the mezuzah case to hear the audio signal), and
memory including instructions that, when executed by the at least one processor, 
determine an input using the input component (Shapira: [0008], [0025]-[0026], [0028]-[0029], and FIG. 1 the push-button switch 26: The mezuzah case further includes a push-button switch which is adapted for actuating the signaling device); and in response to determining the input, present audio content corresponding to the selected audio message via the audio presentation component (Shapira: Abstract, [0010], [0023], [0028]-[0031], and FIG. 1: the signaling device may include an audio source adapted to generate an audio signal in addition to, or instead of, a visual signal. The audio signal can be a short tune, a ring, or a short announcement such as "God bless you", "good day" etc. It will be appreciated that the volume of the audio signal may be determined in accordance with the background noise, so as to allow one who walks by the mezuzah case to hear the audio signal).

Shapira does not explicitly disclose:
a second battery having a second storage capacity to provide second electric power to the timing component, the timing component to receive the second electric power exclusively from the second battery, the first power source different from and electrically separate from the second battery;
a wireless communication component to electrically communicate with the at least one processor,
memory including instructions that, when executed by the at least one processor, 
cause the electronic device to provide the first electric power to the wireless communication component connect the electronic device to a remote server using the wireless communication component; and 
download a selected audio message from the remote server to the electronic device. 

However, it has been known in the art of electronic control device design to implement a second battery having a second storage capacity to provide second electric power to the timing component, the timing component to receive the second electric power exclusively from the second battery, memory including instructions that, when executed by the at least one processor,  as suggested by Pollin, which discloses a second battery having a second storage capacity to provide second electric power to the timing component (Pollin: [0022]-[0023], [0037], and FIG. 1: Switch 107 may block or provide power to electrical circuit 105 provided by a power source (not shown) based on the information provided by timing unit 100), the timing component to receive the second electric power exclusively from the second battery (Pollin: [0023] the local battery of the timing unit 100: timing unit 100 may include a local power source (i.e., battery source) or may be connected to a remote power source, such as the power source that provides power to electrical circuit 105), memory including instructions that, when executed by the at least one processor (Pollin: FIG. 1 the memory 120).
Therefore, in view of teachings by Shapira and Pollin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the Mezuzah case of Shapira to include a second battery having a second storage capacity to provide second electric power to the timing component, the timing component to receive the second electric power exclusively from the second battery, memory including instructions that, when executed by the at least one processor, as suggested by Pollin. The motivation for this is to implement a known method/design to control operations of an electronic device, e.g. the Mezuzah case, corresponding to a control pattern according a location.

The combination of Shapira and Pollin does not explicitly disclose the first power source different from and electrically separate from the second battery.
However, it has been known in the art of electronic design to implement the first power source different from and electrically separate from the second battery, as suggested by Ho, which discloses the first power source different from and electrically separate from the second battery (Ho: Abstract, [0003]-[0004], and FIG. 1 the first battery unit 121 and the second battery unit 122: The two battery units of the aforesaid electronic device differ in battery capacity. In general, among the two battery units, the one with a large series number is usually a primary battery of the electronic device, whereas the one with a small series number is usually a secondary battery of the electronic device. With conventional charging and discharging methods, the electronic device always discharges the battery unit with a higher voltage first and charges the battery unit with a lower voltage first. The primary battery has a larger series number and thus has a higher voltage).
Therefore, in view of teachings by Shapira, Pollin, and Ho, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the Mezuzah case of Shapira and Pollin, to include the first power source different from and electrically separate from the second battery, as suggested by Ho. The motivation for this is to selectively choose different battery capacities of batteries to supply power for an electronic device to maintain its operations.

The combination of Shapira, Pollin, and Ho does not explicitly disclose a wireless communication component to electrically communicate with the at least one processor, 
memory including instructions that, when executed by the at least one processor, 
cause the electronic device to provide the first electric power to the wireless communication component connect the electronic device to a remote server using the wireless communication component; and 
download a selected audio message from the remote server to the electronic device.

However, it has been known in the art of electronic control device design to implement a wireless communication component to electrically communicate with the at least one processor, memory including instructions that, when executed by the at least one processor, cause the electronic device to provide the first electric power to the wireless communication component connect the electronic device to a remote server using the wireless communication component; and download a selected audio message from the remote server to the electronic device, as suggested by Rosenblatt, which discloses a wireless communication component to electrically communicate with the at least one processor, (Rosenblatt:[0048]-[0050] and FIG. 1 the communication circuitry 116: electronic media device 100 may also include communications circuitry 116 to connect to one or more communications networks. Communications circuitry 116 may be any suitable communications circuitry operative to connect to a communications network and to transmit communications (e.g., voice or data) from electronic media device 100 to other devices within the communications network. Communications circuitry 116 may be operative to interface with the communications network using any suitable communications protocol such as, for example, Wi-Fi (e.g., a 802.11 protocol), Bluetooth, high frequency systems (e.g., 900 MHz, 2.4 GHz, and 5.6 GHz communication systems), infrared, GSM, GSM plus EDGE, CDMA, quadband, and other cellular protocols, VOIP, or any other suitable protocol),
memory including instructions that, when executed by the at least one processor, (Rosenblatt: [0041], [0046], and FIG. 1 the electronic media device, the control circuity 106 and the storage device 112) cause the electronic device to provide the first electric power to the wireless communication component connect the electronic device to a remote server using the wireless communication component; (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0144], FIG. 12-13 and FIG. 16: control circuitry 106 (FIG. 1) may access an internal system clock or timer. If, at step 1606, a predetermined amount of time has lapsed since the last update check, then at step 1608 electronic media device 100 (FIG. 1) may enable its wireless interface. If the predetermined amount of time has not lapsed, illustrative process 1600 may return to step 1604 to read the internal clock once again. The electronic media device (e.g., electronic media device 100 of FIG. 1) may check for updates on any suitable schedule (for example, every 30 minutes, every hour, or once each day)), and 
download a selected audio message from the remote server to the electronic device; (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0144], FIG. 12-13 and FIG. 16: Application updates column 1106 (FIG. 11) may identify one or more application updates or patches to apply to the device. Content column 1108 (FIG. 11) may identify one or more media content selections (or media content packages) to pre-store or pre-load onto the device).
Therefore, in view of teachings by Shapira, Pollin, Ho, and Rosenblatt it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the Mezuzah case of Shapira, Pollin, and Ho, to include a wireless communication component to electrically communicate with the at least one processor, memory including instructions that, when executed by the at least one processor, cause the electronic device to provide the first electric power to the wireless communication component connect the electronic device to a remote server using the wireless communication component; and download a selected audio message from the remote server to the electronic device, as suggested by Rosenblatt. The motivation for this is to implement a known method/design to control operations of an electronic device, e.g. the Mezuzah case, corresponding to a preset program.

As to claim 3, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, the memory further including instructions that, when executed by the at least one processor, cause the electronic device to:
determine a first local tine using at least the timing component (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3: processor 110 may analyze the current date and time associated with timing unit 100 with the estimated sunrise and/or sunset times stored in memory 120. In step 340, processor 110 determines whether the current date and time of day matches a control time. A control time may be (for example) a fixed time, a sunrise and/or sunset estimated time, or a time calculated from a sunrise or sunset estimated time. A control time may also be a time established by a customized time range to provide a desired on/off pattern. In response to detection of a control time, power may be controlled to electrical circuit 105 (Step 345));
determine that the first local time is within either an operating time period, or a non-operating time period by comparing the first local time to first data stored in a database (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3: processor 110 may analyze the current date and time associated with timing unit 100 with the estimated sunrise and/or sunset times stored in memory 120. In step 340, processor 110 determines whether the current date and time of day matches a control time. A control time may be (for example) a fixed time, a sunrise and/or sunset estimated time, or a time calculated from a sunrise or sunset estimated time. A control time may also be a time established by a customized time range to provide a desired on/off pattern. In response to detection of a control time, power may be controlled to electrical circuit 105 (Step 345));
based at least on the first local time being within the operating time period (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3), providing the first electric power (Shapira: Abstract, [0015], [0023], [0028], and FIG. 3) to the first components of the electronic device using the first power source (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3), and
based at least on the first local time being within the non-operating time period (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3), isolating the first electric power from the first components of the electronic device (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3: Processor 110 may analyze the internal clock of timing unit 100 to determine when it matches one of the estimated times. Accordingly, when the internal clock of timing unit 100 reaches 8:30 PM, 15 minutes before sunset time, processor 110 may be configured to send instructions, control signals, or the like, to switch 107 to provide power to electrical circuit 105. Also, processor 110 may also be configured to detect when the internal clock reaches 6:00 AM, and provide instructions, control signals, or the like, to switch 107 to shut off power to electrical circuit 105).

As to claim 4, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, the memory further including instructions that, when executed by the at least one processor, cause the electronic device to:
determine a second local time using at least the timing component (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0145], FIG. 11-13, and FIG. 16), 
determine that the second local time corresponds to at least one scheduled synchronization window (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0145], FIG. 11-13, and FIG. 16: Application updates column 1106 (FIG. 11) may identify one or more application updates or patches to apply to the device. Content column 1108 (FIG. 11) may identify one or more media content selections (or media content packages) to pre-store or pre-load onto the device); and 
in response to the second local time corresponding to the at least one scheduled synchronization window, download the selected audio message (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0145], FIG. 11-13 and FIG. 16: If at least one update is available for the device at step 1612, then the update or updates may be received by electronic media device 100 (FIG. 1) at step 1614. The actual data files and media content may be received from any network server (e.g., web server or FTP server) or network file system. A pointer to the actual data or media content may also be included in update table 1100 (FIG. 11). If no updates are available for the device at step 1612 (for example, the device's serial number is not present in serial number column 1102 of table 1100 (FIG. 11)), then illustrative process 1600 may return to step 1604).

As to claim 5, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, further comprising a compartment configured to hold at least one religious object (Shapira: Abstract, [0002], [0023]-[0026], [0032]-[0036], FIG. 1, and FIG. 6: A mezuzah is an article of a Jewish religious ritual which includes a parchment inscribed with specified biblical verses in Hebrew. A biblical commandment requires that a mezuzah is affixed to a doorpost of each doorway in each room in Jewish homes, offices, etc. The commandment of the mezuzah is accepted not only by observant Jews, but also by most other Jews who believe that the mezuzah provides divine protection. The mezuzah parchment is rolled up and placed inside a mezuzah case. The mezuzah case includes housing for holding the parchment and a base for affixing the housing to the doorpost). 

As to claim 6, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, wherein the wireless communication component is one of a WiFi component, or a Bluetooth component (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0144], and FIG. 16: the device may receive media content over a Wi-Fi, WiMax, or Bluetooth network in some embodiments).

As to claim 7, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, wherein the input component is one of a switch, a button, or a touch sensor (Shapira: [0008], [0025]-[0026], [0028]-[0029], and FIG. 1 the push-button switch 26: The mezuzah case further includes a push-button switch which is adapted for actuating the signaling device).

As to claim 8, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, wherein the first power source is a first battery having a first storage capacity, the first storage capacity being greater than the second storage capacity of the second battery (Ho: Abstract, [0003]-[0004], and FIG. 1 the first battery unit 121 and the second battery unit 122: The two battery units of the aforesaid electronic device differ in battery capacity. In general, among the two battery units, the one with a large series number is usually a primary battery of the electronic device, whereas the one with a small series number is usually a secondary battery of the electronic device. With conventional charging and discharging methods, the electronic device always discharges the battery unit with a higher voltage first and charges the battery unit with a lower voltage first. The primary battery has a larger series number and thus has a higher voltage). 

As to claim 9, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, wherein the first power source is a wired power source (Shapira: Abstract, [0015], [0023], [0028], and FIG. 3: Power source 46 is further coupled to a push-button switch 48 which may be utilized to actuate and preset signaling device 40. In addition, power source 46 is coupled to a peripheral interface controller (hereinafter PIC) 50, which electrically controls the on/off switching of white LED 42 and Yellow LED 44. Preferably, PIC 50 controls the operation of signaling device 40, and determines the frequency of the on/off switching of LEDs 42 and 44).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kim et al., US 2016/0063748 A1, discloses displaying method of electronic device and electronic device thereof.
Hwang et al., US 2015/0006550 A1, discloses method and apparatus for managing contents.
Koo et al., US 2014/0317242 A1, discloses electronic device and method of registering personal cloud apparatus in user portal server thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684